Citation Nr: 1235588	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  10-05 427	)	DATE
	)
	)


Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Entitlement to a disability rating in excess of 40 percent for service-connected gunshot wound (GSW) of the right thigh affecting Muscle Group XIV.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to August 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The Veteran's claim was rated by the RO in Togus; however, the RO in Detroit processed notice of the rating action and all subsequent development of the claim.  

The Board previously adjudicated the Veteran's claim in May 2010.  The Veteran's claim for a disability rating in excess of 40 percent for GSW of the right thigh affecting Muscle Group XIV was denied.  The Veteran was granted a separate compensable rating for a scar on the lateral right thigh.  

The Veteran appealed that part of the Board's decision that denied a rating in excess of 40 percent for his service-connected GSW to the United States Court of Appeals for Veterans Claims (Court).  The Court issued a memorandum decision that vacated that part of the Board decision that denied the increased rating.  

The Board wrote to the Veteran in July 2012.  He was advised that the case was returned to the Board by the Court.  He was further advised that he had 90 days to submit additional evidence or argument in support of his claim.  The Veteran responded that he had nothing further to submit.  

The Board notes that, while the Veteran's case was pending before the Court, the RO issued a rating decision to implement the Board's decision in regard to a separate rating for the Veteran's scar on the lateral right thigh.  The RO issued a decision in June 2010 that granted a separate 10 percent rating for the scar.

The Veteran submitted a claim seeking an increased rating for his service-connected scars of the right thigh in September 2010.  He was afforded a VA examination in March 2011.  The RO issued a rating decision for that claim in June 2011.  The Veteran was provided notice of the rating in June 2011.  As of the date of the Board's remand, there is no indication in the claims folder that the Veteran has disagreed with any element of that rating decision.

The Veteran submitted evidence to the Appeals Management Center (AMC), in April 2012.  The evidence consisted of the results of testing done by S. Simpson, M.D., in December 2008 and March 2012.  The representative submitted the same evidence to the Board in May 2012.  The representative also submitted a waiver of consideration of the evidence by the agency of original jurisdiction (AOJ) in the first instance.  However, as the Veteran's case will be remanded to comply with the instructions by the Court, the AOJ will have an opportunity to review the evidence in the first instance.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Veteran served on active duty from October 1942 to August 1945.  He was wounded in combat in France in June 1944.  He suffered fragment wounds to the right thigh and left elbow.  His service treatment records (STRs) reflect that he underwent debridement of his right thigh wound to remove fragments.  According to a summary dated in November 1944, the Veteran underwent surgery to close his right leg wounds in July 1944.  The wounds were described as severe with a perforating wound of the right quadriceps muscle with much loss of muscle tissue.  Healing was said to be uneventful.  The Veteran had a period of hospitalization for physiotherapy and rehabilitation but his progress was poor and he was transferred back for routine care after 6 weeks.  

The Veteran had three well-healed wounds of the right thigh.  One wound scar was said to be in the middle third of the thigh, on the lateral side and about 7 inches long.  A second wound scar, located on the medial surface, was said to be 6 inches long.  A third wound scar, 2 inches in length, was located on the anterior surface of the thigh.  The Veteran was said to have moderate atrophy of the quadriceps, with definite weakness.  Flexion of the knee was limited to 90 degrees due to pain in the region of the wounds.  Neurological signs were limited to hypesthesia over the anterior thigh below the wounds.  X-rays from October 1944 confirmed the presence of a metallic foreign body (MFB), 4 x 5-millimeters (mm) that was embedded in the shaft of the femur with no reaction about it.

The summary listed diagnoses of severe perforating wound of the right thigh, middle third, entrance on the lateral side and exit on the medial side.  Psychoneurosis, anxiety state, moderately severe, was also diagnosed.  The summary noted that the Veteran showed no improvement in his leg function on physiotherapy.  It was said that, because the thigh wound would require prolonged rehabilitation, and because the Veteran's severe anxiety state had persisted for several months, it was recommended that he be removed from the theater and evacuated to the zone of the interior.  

The STRs reflect that the Veteran underwent additional therapy for his psychoneurosis and his right thigh wounds in 1944 and 1945.  In December 1944 the Veteran was transferred to a hospital in California.  At that time he was said to have fibrous ankylosis of the right knee with flexion limited to 110 degrees secondary to a shell fragment wound of the right thigh.  However, a clinical record entry from the second hospital, dated in May 1945, reported that the fibrous ankylosis of the right knee was resolved on admission.  A July 1945 x-ray of the right thigh was said to show a 3-mm x 5-mm MFB that was close to the lateral cortex of the femur at the junction of the middle and distal third.  

The Veteran was issued a Certificate of Disability Discharge (CDD) for psychoneurosis and discharged from service in August 1945.  

He submitted a claim for disability compensation benefits in September 1945.  His claim was evaluated based on the STRs.  The Veteran was granted service connection for anxiety neurosis.  He was also granted service connection for a severe injury to Muscle Group XIV of the right thigh, characterized as one penetrating and one perforating GSW with retained foreign body and limited flexion of the knee due to pain.  The Veteran was given a 100 percent rating to encompass both disabilities.  

The Veteran was afforded a VA examination in March 1947.  The examiner said that the right patellar reflex was absent.  There was a localized area of hyperesthesia about 2 inches in diameter adjacent to the wound scar on the medial aspect of the right.  There was slight generalized atrophy of the right lower extremity and moderate generalized weakness.  

A separate orthopedic examination noted that the Veteran said he had difficulty working as he could not stand or walk very much as this bothered his right thigh.  The examiner identified a scar on the tip of the left elbow.  He also noted a 6 1/2-inch scar on the medial side and 7-inch scar on the lateral side of the right thigh.  There was 1-inch atrophy of the right thigh and a 15-degree limitation of flexion of the right knee.  Extension was said to be normal.  The diagnoses were scars, adherent right thigh, retained MFB of the right thigh, and scar, nondisabling, left elbow.

The RO issued a rating decision that provided for separate disability ratings for the Veteran's service-connected psychoneurosis and GSW disabilities in April 1947.  The Veteran received a 30 percent rating for psychoneurosis.  He also received a 40 percent rating for severe GSW of Muscle Group XIV of the right thigh with retained foreign body, adherent scar, and generalized atrophy and weakness of the lower extremity.  Finally, the Veteran was granted service connection for a GSW scar of the left elbow and given a noncompensable disability rating.

The Veteran's 40 percent disability rating for his service-connected GSW of the right thigh, involving Muscle Group XIV, has remained unchanged since that time.  

The Veteran sought an increase to his disability rating several times but was denied.  More recently, he submitted claims in 2004 and 2006.  VA examination from December 2004 noted that there was tissue loss involving the vastus lateralis and vastus medialis obliquus.  There was a scar that was sensitive to palpation and tender.  The examiner said there were no adhesions, tendon damage, or bone, joint, or nerve damage.  The Veteran's muscle strength was said to be 4/5 with no muscle herniation.  The examiner said the muscles could move the hip and the knee, actively and passively against resistance and gravity with no difficulty.  The examiner said that there was no pain, fatigue, weakness or lack of endurance with repetitive use.  X-rays confirmed the continued presence of the MFB.  The impression was shrapnel wound of the right thigh with residual scars and retained metallic fragment but no functional deficits.  

VA records for the period from January 2004 to December 2004 were associated with the claims folder.  An entry from January 2004 noted a complaint of right hip and leg pain and provided an impression of arthralgia.  The Veteran was evaluated for a program of physical therapy (PT) on November 4, 2004.  He complained of pain with walking.  A December 1, 2004, neurology clinic note shows that the Veteran complained of bilateral hip pain and some improvement because of his PT.  The Veteran was also presenting an application for a crossbow.  He said that he had pain in his right upper extremity when using a regular bow for hunting.  On examination the Veteran's gait was said to be intact.  Pertinent impressions were bilateral hip pain only with walking, not consistent with pseudoclaudication, suspect musculoskeletal problem, status post old GSW injury to the right lower extremity, and advanced age, but functional status intact except for pain when walking.

The Veteran was seen for an annual physical examination on December 17, 2004.  The Veteran was noted to have a history of extensive service-connected wound of the right thigh that caused major muscle loss and nerve injury to the right thigh.  He was noted to have increasing problems "in that area".  The Veteran reported having past magnetic resonance imaging (MRI), Doppler, and previous electromyelograms (EMG) which showed no specific problems.  The Veteran had previous laminectomies.  The examiner said a review of systems was positive for "neurological orthopedic" with chronic neuropathy and pain in the right leg.  

The Veteran was afforded a VA examination in December 2006.  The Veteran complained of a painful right thigh, especially in cold weather.  He limped occasionally.  The Veteran said a long walk was difficult due to pain.  The intensity of his pain was given as 1 out of 10.  The Veteran reported that he did not use a cane.  The examiner said the Veteran walked with a mild limp on the right side.  He said the Veteran's posture was good on standing and he did not use a cane or brace.  The right thigh alignment was said to be normal and the skin was described as healthy with no swelling or edema.  There was a long scar measuring 4-inches by 1/8 inch near the medial side of the thigh.  It was well healed, pale-looking, without any adhesions.  There was a minor tenderness and tissue loss.  This involved Muscle Group XIV.  The examiner said the neurovascular bundle was intact and there was no muscle hernia.  The examiner also described a second scar that was 5-inches by 1/8-inch on the lateral side of the thigh.  It was not tender, but was pale-looking without any adhesions.  There was no tissue loss and the fascia was intact and there was no muscle hernia.  The neurovascular bundle was intact.

The examiner said the quadriceps muscle revealed minor atrophy.  The right hip and right knee motion were described as full, without any pain and ligaments were stable.  The examiner said that x-rays of the right thigh showed a small metal fragment in the soft tissue close to the bone, near the posterolateral aspect.  It was not embedded in the bone.  The diagnosis was residual scars from gunshot injury to the right thigh, with a small metal fragment in the soft tissue.  The scar was said to be slightly tender on the medial side but otherwise the motion of the right knee and hip were normal and stable.  Minor atrophy of the quadriceps muscle was noted.

The Veteran submitted his current claim in March 2008.  He said the pain in his right leg had increased a lot in the past year.  He said it was getting harder to get around.  

The Veteran was afforded a VA examination in June 2008.  He reported that he continued to have right mid-thigh pain on and off, especially after prolonged walking more than one-half mile and after prolonged standing more than one-half hour at a stretch.  He said the pain was a 7-8/10 and usually lasted about 10 to 15 minutes.  The pain sometimes radiated to the lower part of the right lower extremity.  He denied any subsequent injury to his right thigh.  He had no restriction of daily routine activities.  The Veteran was not working and took Tylenol or Advil for pain relief.  The Veteran said that had his pain a few times a week on average.  There was no involvement of the right knee or hip joint secondary to his injury, with no bony involvement, no osteomyelitis.  There was no residual vascular or nerve paralysis.

The examiner said there was a well healed superficial scar on the medial right thigh that was 5-inches by 1/8-inch and related to the exit wound.  This scar was not tender, slightly pale when compared to surrounding skin, stable, with no adhesion, not elevated, and not depressed.  There were no signs of inflammation, edema, or keloid changes and no local tenderness.

A second scar was located on the lateral right thigh.  The examiner said this was also related to an exit wound [sic].  The scar was 6-inches by 1/8-inch.  It was slightly pale in color, not elevated, not depressed and had no signs of inflammation, edema, or keloid changes.  There was no local tenderness.  The scar was stable.  The examiner said there was minimal diffuse wasting of the muscles present in the right mid-thigh.  The middle circumference of the right thigh was 15 1/2 inches compared to 15 inches for the left thigh.  The muscle power in the right thigh was said to be slightly weak, 4/5.  There were no obvious neurological signs or vascular signs in the right lower extremity.  The movements of the right knee were within normal range as well as the right hip joint.  The examiner said the Veteran walked without aid and no obvious limp was noted.  

The examiner noted the results of x-rays of the right thigh taken as part of the 2006 examination.  The diagnosis was residual scars over the right thigh, involving Muscle Group XIV, related to gunshot injury during service with retained small metallic fragment in soft tissues of the right thigh.  Joint function was not additionally limited by pain, weakness, fatigue, or lack of endurance after repetitive use.

The Veteran submitted records from Dr. Simpson that were received in March 2009.  The "records" consisted of three letters written to F. Fermil, M.D., presumably the Veteran's private physician.  The letters were dated December 2, 2008, December 31, 2008, and February 13, 2009.  The first letter noted that the Veteran was seen on that day for an evaluation of his chronic right thigh pain.  Dr. Simpson noted a history of a GSW to the right thigh in 1944 and that the Veteran still had shrapnel in his right thigh.  She noted that he had an extended recovery time.  She also said that he had been evaluated at the VA on a yearly basis for the past 5 years or so.  

The Veteran reported that his pain had progressed over the last 5 to 10 years and especially in the last 3-4 years.  He said it caused him to limp more.  Dr. Simpson said the Veteran ambulated with a cane.  (He had not done so at his VA examination in June 2008).  He described his pain as a deep, throbbing pain.  He said he had a numbness and burning sensation over the medial anteriolateral aspect of the right thigh.  This limited his ambulation.  The Veteran said he would have to take a break after walking 100 feet because of the pain.  He reported that his right leg would give out on him but he had not fallen.  He said his leg felt weak.  He took Vicodin for pain.

On examination Dr. Simpson said the Veteran had right hip flexor strength of 4-/5 compared to 4+/5 on the left.  Right quad strength was 4- to 4/5 and left quad strength was 5/5.  Knee flexors were said to be 5/5 bilaterally.  Strength at both ankles and feet was 4+/5 bilaterally.  There was diminished sensation over the medial anteriolateral thigh from the middle to the most distal aspects.  There were some areas that were hypersensitive and some that were hyposensitive to pinprick, otherwise, sensory examination was said to be unremarkable.

Dr. Simpson said there was decreased flexion of the right knee compared to the left.  Flexion was to 120 degrees on the right and to 140 degrees on the left.  The Veteran had restriction on attempting to flex his right knee with obvious stretching of the soft tissues in the quadriceps muscle.  His right calf was 12 inches in circumference and the left calf 12 1/4 inches.  His right thigh was 16 1/8 inches and the left 15 1/2 inches when measured at 4 inches above the superior pole of the patella.  The measurements were 18 inches for the right thigh and 17 1/4 inches for the left thigh some 7 inches above the superior pole of the patella.  Dr. Simpson said there were muscle fasciculations in the right quadriceps muscle.  There was pain on moderate to deep palpation of the right quadriceps muscles, especially over the old scars.  Dr. Simpson said there was a 6-inch scar over the right medial thigh and a 6 1/2-inch scar over the right lateral thigh.  There was adherent soft tissue with decreased mobility of the soft tissues of the right thigh, especially over the right lateral scar.  There was no knee joint instability bilaterally.  Dr. Simpson said the Veteran had a slight forward flexion of his trunk with ambulation.

Dr. Simpson summarized her report by saying the Veteran had increasing pain over the last several years.  He used a cane with an antalgic gait due to his pain in the right thigh.  He also had adherent soft tissue in the right anterior compartment of the thigh that restricted mobility of the soft tissues of the thigh.  She said the Veteran was weak in the right hip and thigh.  She also said that, with muscle atrophy being a part of the aging process, the fact that the Veteran had adherent soft tissues in the right anterior compartment of the thigh, also contributed to his restriction in the range of motion in the right hip and thigh.  Dr. Simpson said the Veteran also had restriction in flexion due to the lack of mobility of the soft tissues in the anterior compartment of the right thigh.  There was some tenderness and pain on moderate to deep palpation over the right thigh musculature.  The Veteran also had dysesthesia in the right thigh from a neuropathy.  There were also fasciculations in the quadriceps muscle.  Dr. Simpson said she did not believe that the Veteran had had an EMG study on his right lower extremity.  

Dr. Simpson said that she wanted to order several studies and reevaluate the Veteran after obtaining the results.

In her letter of December 31, 2008, Dr. Simpson said that an x-ray of the right femur showed a MFB in the soft tissue of the thigh.  She also said that an x-ray of the right knee showed mild arthritis.  She did not relate this finding to the Veteran's service-connected disability.  The Veteran also had had a MRI of his right thigh.  The MRI showed an area of magnetic susceptibility that was consistent with the retained MFB.  There was atrophy and fatty replacement of the middle and distal quadriceps muscle, especially over the vastus lateralis and vastus intermedius muscles.  She said the Veteran continued to take Vicodin as needed for pain.  He also continued to have pain in his right lower extremity and used a straight cane.  Dr. Simpson said the Veteran had limited ambulation and an antalgic gait and limp and that his pain worsened with ambulation.  The symptoms in the right thigh were worse in cold weather.  He also complained of electrical shocking sensations in his right thigh.

On examination, she said she again noticed quadriceps fasciculations.  There was deformity of the quadriceps muscle.  The entrance and exit scars continued to be painful on palpation.  She said that, with contraction of the quadriceps muscle, she was able to determine that there was loss of muscle mass consistent with the MRI findings of fatty replacement in the quadriceps muscle.  Dr. Simpson said that the Veteran had shortening of his right hamstring muscle due to a lack of his ability to fully extend his right knee and also has restriction in his right knee flexion.  She said the restriction in the range of motion of the right knee was due to scar formation.  She also stated that there was depression in the soft tissues of the quadriceps muscles adjacent to the scars created by the through-and-through entrance and exit wounds due to the deep penetration of the GSW.  

In her letter of February 2009, Dr. Simpson said there was no change in the physical findings.  She discussed treatment options with the Veteran to include a limited surgical procedure to loosen up the scar tissue in the right thigh.

The Board denied the Veteran's claim in May 2010.  The Veteran's disability was rated at the maximum rating for a severe GSW involving Muscle Group XIV.  The Board found that the evidence did not support the involvement of a separate muscle group and that the evidence did not support a finding of a rating that involved a limitation of motion for either the right hip or right knee. 

On appeal the Veteran argued that the evidence did support consideration of a separate rating for a different muscle group.  In particular, the Veteran cited to his STRs as not specifically describing a muscle group.  He also argued that the three scars on the right thigh, to include the perforating wound and the penetrating wound could represent involvement of different muscle groups.  The Veteran also alleged that location of the MFB, as shown on x-ray, was indicative that a different muscle group, in addition to Muscle Group XIV, was involved.  The Veteran further cited to Dr. Simpson's December 2008 report wherein she noted a shortening of the right hamstring.  He maintained that the hamstring was part of Muscle Group XIII.  The Court concluded that the evidence of record reasonably raised the argument that a muscle group other than Muscle Group XIV was possibly affected by the Veteran's service-connected GSW.

In regard to a neurological impairment, the Veteran argued that the evidence demonstrated that the Veteran had diminished sensation over the right thigh.  There was evidence of hypersensitivity and hyposensitivity.  The Veteran was noted to complain of dysesthesia in the right t high from neuropathy as well as the VA outpatient record that listed him as having complaints of chronic neuropathy.  The Court concluded that such evidence reasonably raised the possibility that a separate disability rating could be assigned for the Veteran's neurological symptoms.  38 C.F.R. § 4.55 (a muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part unless the injuries affect entirely different functions).

As noted in the Introduction, the Veteran submitted additional evidence, first to the AMC and then the Board, that consisted of records from Dr. Simpson.  The records included the report for the MRI of December 2008 as well as the results of EMG/nerve conduction velocity (NCV) testing done in March 2012.  The MRI report indicated there was injury to the lateral aspect of the right biceps femoris muscle with fatty replacement and atrophic change consistent with posttraumatic injury/GSW.  The report added that there was involvement of the hamstring musculature at the lateral aspect of the biceps femoris as discussed that was consistent with posttraumatic GSW.  

The March 2012 EMG/NCV studies were of the both legs; however, there were no positive findings for the left leg.  In summary, Dr. Simpson said there was a severe right femoral neuropathy, moderately severe right lateral femoral cutaneous neuropathy (meralgia paresthetica) and mild right peroneal peripheral neuropathy.  Although the Veteran's history of being wounded in service was noted, there was no accompanying report or opinion as to etiology of the above results.  

Also as noted in the Introduction, the Veteran had sought an increased rating for service-connected scars related to his GSW of the right thigh.  He was afforded VA examinations of the scars and muscles of the right thigh in March 2011.  The examiner identified the muscle group involved as Muscle Group XIV, as have the several past VA examiners.  However, the examiner did not have the benefit the Court's decision and citation to specific items of evidence in that regard.  In addition, the examination report also stated that there was no nerve damage.  As before, the examiner did not have the benefit of later added evidence such as Dr. Simpson's EMG/NCV report of March 2012.

On remand, the Veteran must be afforded an appropriate examination, or examinations, to assess the questions of his current level of disability, what muscle groups are involved with his GSW of the right thigh as well as whether there are neurological residuals associated with the GSW that affect function other than affected by the muscle injury.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claim.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.  

2.  Upon completion of the above development, the Veteran should be scheduled for an examination, or examinations as necessary, by a physician with appropriate expertise to determine the nature, extent and severity of the various residuals of the GSW of the right thigh.  The claims folder and a complete copy of this remand must be provided to the examiner.  All indicated studies, including x-rays should be conducted, and all findings should be reported in detail.  

The examiner is advised that the Veteran suffered wounds to the right thigh in service in June 1944.  His STRs are of record and document treatment for his wounds in service.  The Veteran has been granted service connection for his GSW of the right thigh as a severe impairment of Muscle Group XIV.

In addition to his current service-connected disability, the Veteran alleges that additional muscle groups are/may be involved, to include Muscle Group XIII.  He has submitted private medical records from Dr. Simpson wherein she relates the Veteran as having a shortened right hamstring as a result of the Veteran's inability to fully flex his right knee.  A December 2008 MRI report from Dr. Simpson seems to implicate involvement of the right hamstring muscle as well.  The Veteran has also argued that the service medical record reflects that Muscle Group XIII was involved by the nature of the entrance and exit wounds for his perforating wound and the entry wound for his penetrating wound.  He further maintains that x-ray evidence of a retained MFB, and its location, demonstrates other muscle group involvement.  

The Veteran also alleges that he suffers from a neurological impairment associated with this service-connected GSW.  In that he regard he has noted several entries in the STRs, VA treatment records, and private reports of decreased sensitivity, reports of chronic neuropathy, and findings on VA examinations.  The Veteran submitted an EMG/NCV report from Dr. Simpson, dated in March 2012, that stated the Veteran had a severe right femoral neuropathy, moderately severe right lateral femoral cutaneous neuropathy (meralgia paresthetica) and mild right peroneal peripheral neuropathy.

The examiner should employ the designated examination worksheet to ensure comprehensive findings are reported for the current disability.  In addition to the findings necessary to evaluating a disability involving Muscle Group XIV the examiner is also requested to address the following questions:

a) Are there any other muscle groups of the right thigh that were directly affected by the Veteran's GSW of the right thigh in service?  If so, the examiner should specifically identify the muscle group, or groups, and fully describe any residuals from the GSW.  If no additional muscle group or groups are directly affected by the GSW in service, the examiner is asked to state whether there are any other muscle groups affected by the Veteran's service-connected Muscle Group XIV disability.  If so, they should be described in detail along with any impairment identified.

b) The examiner is also asked to state whether there is evidence of neurological impairment of the right thigh that is related to the Veteran's service-connected GSW of the right thigh.  If the examiner determines there is no such impairment, a full discussion of the various neurological symptoms reported by the Veteran and the EMG/NCV findings from Dr. Simpson should be made.

The physician should include a complete rationale for the findings and opinions expressed.

3.  After the requested examination or examinations has/have been completed, the report(s) should be reviewed to ensure complete compliance with the directives of this remand.  If any report is deficient in any manner, it should be returned to the examiner.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the increased rating issue on appeal in keeping with appropriate requirements for the assignment of ratings associated with service-connected gunshot wounds, including the specific provisions of 38 C.F.R. §§ 4.55, 4.56, 4.73.  If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

